Citation Nr: 0007943	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  00-03 871	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on January 28, 1998; a notice of 
disagreement was received by the VA on November 3, 1995; and 
the veteran retained an attorney in July 1998, within one 
year of the date of the Board's decision.

2.  On July 1, 1998, the veteran and his attorney entered 
into a contingent attorney fee agreement that provided that 
20 percent of past due benefits were to be paid to the 
attorney by the VA for representation of the veteran.

3.  Following an appeal to the United States Court of Appeals 
for Veterans Claims (Court) and a February 1999 Board remand 
of the case to the RO, a rating decision dated in January 
2000 granted the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a lumbar laminectomy and 
assigned a 20 percent evaluation for the period of time 
between November 1, 1990, and January 28, 2000.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past due 
benefits by the VA pursuant to the terms of the July 1998 
attorney fee agreement for a 20 percent evaluation pursuant 
to 38 U.S.C.A. § 1151 for residuals of a lumbar laminectomy 
for the period of time between November 1, 1990, and January 
28, 2000, have been met.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision in January 1998 
which denied compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of a lumbar laminectomy based on hospitalization 
and surgery in November 1990 at a VA medical center.  
Thereafter, the veteran entered into an attorney fee 
agreement with his attorney to represent the veteran in his 
claim for VA benefits which were denied by the January 1998 
Board decision.  At the time, the veteran was appealing the 
Board's decision to the Court.  The attorney fee agreement 
called for the attorney to be paid directly by the VA on a 
contingent basis 20 percent of any past due benefits awarded.

In September 1998 the Court vacated the Board's decision.  
The Board then remanded the case to the RO in February 1999, 
and a rating decision dated in January 2000 subsequently 
allowed the veteran's claim.  The RO assigned a 20 percent 
evaluation from November 1, 1990.  The veteran and his 
attorney were informed as to past due benefits resulting from 
the RO's decision by a letter dated in February 2000.

Based on this evidence, the Board finds that the July 1998 
attorney fee agreement satisfied the eligibility requirements 
under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  In 
this case, the Board promulgated a final decision that denied 
the benefit sought in January 1998.  A notice of disagreement 
pertaining to that decision was received by the RO in 
November 1995, thus after November 18, 1998, and the fee 
agreement was properly and timely executed in July 1998, 
within one year of the date of the Board's decision.  That 
agreement provided that 20 percent of past due benefits were 
to be paid by the VA to the veteran's attorney for 
representation.  The amount of the fee was contingent on 
whether the claim was resolved in a manner favorable to the 
veteran, and as reflected by the RO's February 2000 letter, 
the award of past due benefits resulted in payment to the 
veteran from which a fee may be deducted.  38 C.F.R. 
§ 20.609(h)(1).

The Board may order reduction in a fee called for in the 
agreement if the Board finds that the fee is "excessive or 
unreasonable."  See In the Matter of the Fee Agreement of 
Vernon, 8 Vet. App. 457, 459 (1996).  In this regard, the 
Board notes that under 38 C.F.R. § 20.609(f), fees that total 
no more than 20 percent of any past due benefits awarded will 
be presumed reasonable.  As such, the Board finds that the 
fee called for is neither excessive nor unreasonable.

In this case, the proper amount of past due benefits is the 
lump sum payment representing the total amount of recurring 
cash payments stemming from the issue of the award of 
compensation at the rate of 20 percent under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a laminectomy for the 
period of time between November 1, 1990, and January 28, 
2000, the date of the RO's decision granting benefits.  Thus, 
the attorney is entitled to payment of 20 percent of the 
amount of that award which accrued between those dates.  See 
38 C.F.R. § 20.609(h)(3)(i).



ORDER

Eligibility for payment of attorney fees directly by the VA 
to the veteran's attorney pursuant to the July 1, 1998, 
attorney fee agreement is established, and the attorney 
should be paid 20 percent of the veteran's past due benefits 
awarded for a 20 percent evaluation awarded pursuant to 
38 U.S.C.A. § 1151 for residuals of a laminectomy between 
November 1, 1990, and January 28, 2000.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


